Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in reply to the communications filed on July 22, 2021.  The Applicants’ Amendment and Request for Reconsideration has been received and entered.  
Claims 1-5, 7, 9-10, 12-16, 18, 20-21, 23-27, 29, 31-32, 34-37, and 39-40 are currently pending and have been examined.  Claims 1-5, 9-10, 12, 14-16, 18, 20-21, 23, 25-27, 31-32, 34-37, and 39-40 have been amended.  


	Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 22, 2021, has been entered.

Information Disclosure Statement
The information disclosure statement filed April 16, 2021, has been considered by the Examiner. 
Response to Arguments
Applicants’ arguments regarding Girard have been fully considered but they are not persuasive.  Applicants argue at page 22 of Applicants’ Reply dated July 22, 2021 (hereinafter “Applicants’ Reply”), that Girard does not teach “wherein the product release platform prevents purchase of the new immediately-usable product by rejecting the purchase transactions for the new immediately-usable product initiated by the one or more customers with the purchase function of the prepurchase event” in claim 5 and “add the contact information submitted to satisfy the prepurchase conditions of the prepurchase event to the product controller account (that initiated the generation of the prepurchase event)” of claim 7.  Applicants further argue at page 22 that “Within the Office Action, it is asserted that Girard teaches the above limitations…because it teaches that the wireless operator is integrated with the MVEP and that the MVEP may determine and request an email address associated with client.  As a result, it is concluded that the wireless operator, because of its ‘integration’ with the MVEP, receives an email address to an account associated with the generator of a reward in order to receive the reward.  However, although Girard uses the term ‘integrated,’ it is clear that this use of the term does not refer to the wireless operator 304 and the MVEP 302 being the same entity.  In particular, as shown in Figure 3, the MVEP 302 acts as an intermediary between the client device 300 and the operator 304 (and the advertiser 306), but is not a part of the wireless operator 304.  Indeed, as described in paragraph [0057], not only is the MVEP 302 not the same as the wireless operators, but rather it must communicate with the wireless operators in 
First, the Examiner notes that the Examiner never asserted that the MVEP and the wireless operators are the same entity.  In the Advisory Action dated June 29, 2021, the Examiner noted that the MVEP and the wireless operators are integrated and “that ‘integrated’ means they are in communication with one another and share information with one another.”  This integration/communication/information sharing is described in various locations in Girard.  For example, paragraph [0058] notes that “Not all users are necessarily eligible for a reward.  Eligibility may be dependent on different factors depending on the reward.  For example, in order for a user to receive a mobile data reward the user may have to have an account with a wireless operator that is integrated with the MVEP.”  Further, paragraph [0061] notes that “For example, before offering a reward of additional mobile data, the MVEP may contact the wireless operator to determine if the client device is eligible to receive the reward.”  Further, paragraph [0062] notes “Eligibility for the reward may also be 
Further, per paragraph [0083], “If the MVEP is unable to sufficiently identify the user, the MVEP sends an information collection page to the client device 336.  The client device renders the information collection page to the user.  The information collection page requests the information sufficient to reward the user.”  Thus, the collection of the information is necessary to reward the user.  Paragraph [0083] indicates that the user provides the “necessary information” and submits the inventory collection page.  Paragraph [0084] indicates that the MVEP verifies the “identifying information of the user” and “then contacts the wireless operator to credit the user with their reward 342.  The reward can be, for example, a credit for additional wireless data on the user’s wireless account.”   Thus, the MVEP is integrated with both the advertiser and the wireless operator.  All three entities are involved in attempting to identify the user according to parameters specified by both the advertiser and the wireless operator and providing the reward to the user.
In light of the integration of the MVEP, the advertiser, and the wireless operator in identifying the user, gathering information about the user, and providing a reward to the user, the Examiner respectfully asserts that Girard discloses the relevant subject matter of claims 5 and 7.  Regarding claim 5, as discussed previously and below, Girard discloses “wherein each of the prepurchase events .
Regarding claim 7, as discussed previously and below, Girard discloses “wherein, for each of the prepurchase events, the product release platform is operable to add the contact information submitted to satisfy the prepurchase conditions of the prepurchase event to the product controller account” by disclosing at paragraph [0088] that the MVEP determines if an email address 
Applicants further assert at page 23 of Applicants’ Reply that Girard does not teach preventing a sale, “rather it merely does not provide a reward.”  The Examiner respectfully notes that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).  With this in mind, the Examiner notes that preventing a reward as taught by Girard is analogous to preventing a sale because in each case a transaction is prevented from being performed.
Applicants further assert at page 24 of Applicants’ Reply that “Girard teaches preventing a reward when the criteria required to earn the reward are not met.  In contrast the instant claims add an additional layer because even when criteria for the product is met (i.e. the submitted key corresponds to the prepurchase leys associated with the prepurchase event), the sale is still prevented.”  The Examiner respectfully disagrees.  The Examiner respectfully notes that requiring a prepurchase condition, i.e., the additional layer referenced above, is merely 
Thus, the combination of Schonfeld, Karonis, and Girard discloses claims 5 and 7.
Applicants’ remaining arguments have been fully considered but they have either been addressed above or they are directed to the instantly amended claims and thus they are moot in view of the new grounds of rejection.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 3, 5, 7, 9, 12, 14, 16, 18, 20, 23, 25, 27, 29, and 31 are rejected under 35 U.S.C. 103 as being unpatentable over US 2018/0240182 A1 to Schonfeld (hereinafter “Schonfeld”), in view of US 7,584,123 B1 to Karonis et al. (hereinafter “Karonis”), and further in view of US 2015/0019307 A1 to Girard et al. (hereinafter “Girard”).
Claims 1, 12, and 23:  Schonfeld discloses “electronic commerce cloud-based media retailing systems and methods” that enable “customers to execute a 
one or more servers including a processor and a non-transitory computer-readable medium coupled with the processor, storing a product release platform having a user interface and able to be communicatively coupled with one or more third party devices over a network (See Schonfeld, at least FIG. 1 and associated text; para. [0008], server comprises a processor and a non-transient memory; para. [0037], server for a digital retail system has a digital entitlements engine and a front-end graphical user interface integrated into a website or mobile application; para. [0038], website or mobile app is accessible to a plurality of buyers; digital retail system is in data communication via network with vendors, sellers, manufacturers of products and services), wherein the product release platform is operable to:

generate a product listing identifying a new immediately-usable product based on product data received from a third party device, wherein the product data includes…a general public product release date that is in the future, and metadata associated with the new immediately-usable product (See Schonfeld, at least para. [0038], digital retail system is in data communication via network with vendors, sellers, manufacturers of products and services; para. [0043], DE engine enables the The Examiner notes that whether the product is “immediately-usable” or not does not further modify the structural limitations of the claim as currently recited and does not result in a structural difference between the claimed invention and the prior art.  If the prior art structure is capable of performing the recited functionality, then the prior art meets the language of the claims.  In the instant claims, the recitation that the product is immediately-useable does not affect the functionality of the claims as currently written, i.e., there is no difference in the claim that relies on the product type.  Schonfeld discloses a product in a product listing and thus meets the language of the claims.);
generate one or more prepurchase events based on the new immediately-usable product, the prepurchase events each having a product identifier identifying the new immediately-usable product, a starting time, an end condition (See and sales data for the new immediately-usable product, the sales data defining terms of a contract for purchase and obtainment of the new immediately-usable product, wherein the prepurchase events include a purchase function that enables one or more customers to complete a purchase transaction to purchase…the  new immediately-usable product before the general public product release date of the product listing (See Schonfeld, at least FIGs. 3A-3B and associated text; para. [0047], buyer selects and pre-orders the product (during the product pre-order window) and a digital product entitlement ticket is generated by the DE engine; digital product entitlement ticket comprises wherein the starting time and the end condition define a duration of the prepurchase event that begins and ends before the general public product release date (See Schonfeld, at least FIG. 3A and associated text, listing includes Name of Product (Call of Duty), genre information, pre-order start date, expected date of release; the Examiner notes that the pre-order start date is January 10, 2017, which is before the product release date of March 1, 2017), wherein the generation of the prepurchase events is initiated by a product controller account associated with…the new immediately-usable product (See Schonfeld, at least para. [0038], digital retail system is in data communication via network with vendors, sellers, manufacturers of products and services; para. [0043], DE engine enables the digital retail system to offer a digital product for pre-ordering);
in advance of the general public product release date, facilitate purchase of the new immediately-usable product by the one or more customers using the purchase function to complete the purchase transaction and provide early access to the new immediately-usable product to the one or more customers upon completion of the purchase transaction during the duration of the prepurchase event…, wherein the completion of the purchase transaction and the providing of access to the new immediately-usable product to the one or more customers completes all the terms of the contract (See Schonfeld, at least FIGs. 3A-3B and associated text; para. [0047], buyer selects and pre-orders the product (during the product pre-order window) and a digital product entitlement ticket is generated by the DE engine; digital product entitlement ticket comprises buyer ID, SKU of product, purchase price, payment status (paid or unpaid); the Examiner notes that “early access) is provided when the buyer is provided with the digital product entitlement ticket, i.e. the ticket is “access” and is provided during the pre-order window; the Examiner further notes that the providing of the digital entitlement ticket completes the terms of the contract, i.e., the pre-order).

Schonfeld does not expressly disclose wherein the product data includes a creator of the immediately-useable product; that the prepurchase event allows the customer to obtain the new immediately-usable product before the general public product release date of the product listing; wherein the generation of the prepurchase events is initiated by a product controller account associated with the creator of the new immediately-usable product; and for each of the prepurchase events: receive one or more input keys from the one or more customers.
However, Karonis discloses a system and method for “electronically allocating finite or limited resources.”  (See Karonis, at least Abstract).  Karonis further discloses wherein the product data includes a creator of the immediately-useable product (See Karonis, at least FIG. 7 and associated text, the ticket listing for the Cher concert includes the “Ticketmaster” brand, which is a creator of the ticket for the Cher concert). Karonis further discloses that the prepurchase event allows the customer to obtain the new immediately-usable product before the general public product release date of the product listing (See Karonis, at least col. 11, lines 35-52, database contains information about a presale for an event where selected users can purchase tickets at set prices before the general public can, i.e., wherein the starting time is before the general public product release date; information in database includes presale beginning date, presale end data, onsale beginning date, maximum quantity of units a user can purchase; FIG. 13 and associated text; col. 34, line 56 to col. 35, line 7, presale information including when various groups have access to the presale); wherein the generation of the prepurchase events is initiated by a product controller account associated with the creator of the new immediately-usable product (See Karonis, at least col. 10, line 64 to col. 11, line 5, auction processor system conducts and manages the auctions, keeps track of items or sets of items being auctioned, the status of auctions, etc.; col. 11, line 58 to col. 12, line 4, auction system enables ; and for each of the prepurchase events: receive one or more input keys from the one or more customers (See Karonis, at least FIG. 57 and associated text; col. 46, lines 24-33, user enters a presale password).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the prepurchase system and method of Schonfeld the ability wherein the product data includes a creator of the immediately-useable product; that the prepurchase event allows the customer to obtain the new immediately-usable product before the general public product release date of the product listing; wherein the generation of the prepurchase events is initiated by a product controller account associated with the creator of the new immediately-usable product; and for each of the prepurchase events: receive one or more input keys from the one or more customers 
Neither Schonfeld nor Karonis expressly discloses generate one or more prepurchase keys for the one or more prepurchase events, wherein completion of the purchase transaction provided by the prepurchase  events requires input of one or more of the prepurchase keys; for each of the prepurchase events: determine if the input keys correspond to the prepurchase keys associated with the prepurchase event; in advance of the general public product release date, facilitate purchase of the new immediately-usable product by the one or more customers using the purchase function to complete the purchase transaction and provide early access to the new immediately-usable product to the one or more customers upon completion of the purchase transaction during the duration of the prepurchase event if the one or more input keys correspond to the prepurchase keys associated with the prepurchase event; and prevent purchase of the new immediately-usable product by the one or more customers during the duration of the prepurchase event if the one or more input keys do not correspond to the prepurchase keys associated with the prepurchase event, wherein the product release platform prevents purchase of the new immediately-usable product by rejecting the purchase transactions for the new immediately-usable product initiated by the one or more customers with the purchase function of the prepurchase event.
However, Girard discloses systems and methods for mobile advertising including generating an offer to a user of a mobile device after content has been presented to the user.  (See Girard, at least Abstract).  Girard further discloses a Mobile Value Exchange Platform that displays a reward offer to a user.  (See Girard, at 
generate one or more prepurchase keys for the one or more prepurchase events, wherein completion of the purchase transaction provided by the prepurchase  events  requires input of one or more of the prepurchase keys (See Girard, at least para. [0081], advertiser may generate a verification token using a key generation algorithm that generates a unique code for a particular reward; para. [0104], MVEP sends the offer email to the client device; email includes a link that enables the user to redeem the reward; link includes an encrypted validation code; para. [0105], user selects link in the email; selecting the link causes the client device to send a message to the MVEP; MVEP confirms that the validation code is a valid validation code; para. [0106], if MVEP cannot confirm that the code is valid, MVEP requests more information, i.e., the reward is not provided); and
for each of the prepurchase events:
determine if the input keys correspond to the prepurchase keys associated with the prepurchase event (See Girard, at least para. [0104], MVEP sends the offer email to the client device; email includes a link that enables the user to redeem the reward; link includes an encrypted validation code; para. [0105], user selects link in the email; selecting the link causes the client device to send a message to the MVEP; MVEP confirms that the validation code is a valid validation code);
in advance of the general public product release date, facilitate purchase of the new immediately-usable product by the one or more customers using the purchase function to complete the purchase transaction and provide early access to the new immediately-usable product to the one or more customers upon completion of the purchase transaction during the duration of the prepurchase event if the one or more input keys correspond to the prepurchase keys associated with the prepurchase event (See Girard, at least para. [0104], MVEP sends the offer email to the client device; email includes a link that enables the user to redeem the reward; link includes an encrypted validation code; para. [0105], user selects link in the email; selecting the link ; and
prevent purchase of the new immediately-usable product by the one or more customers during the duration of the prepurchase event if the one or more input keys do not correspond to the prepurchase keys associated with the prepurchase event, wherein the product release platform prevents purchase of the new immediately-usable product by rejecting the purchase transactions for the new immediately-usable product initiated by the one or more customers with the purchase function of the prepurchase event (See Girard, at least para. [0104], MVEP sends the offer email to the client device; email includes a link that enables the user to redeem the reward; link includes an encrypted validation code; para. [0105], user selects link in the email; selecting the link causes the client device to send a message to the MVEP; MVEP confirms that the validation code is a valid validation code; para. [0106], if MVEP cannot confirm that the code is valid, MVEP requests more information, i.e., the reward is not provided).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the prepurchase system and method of Schonfeld and the ticket auction system of Karonis the ability of generate one or more prepurchase keys for the one or more prepurchase events, wherein completion of the purchase transaction provided by the prepurchase  events  requires input of one or more of the prepurchase keys; for each of the prepurchase events: determine if the input keys correspond to the prepurchase keys associated with the prepurchase event; in advance of the general public product release date, facilitate purchase of the new immediately-usable product by the one or more customers using the purchase function to complete the purchase transaction and provide early access to the new immediately-usable product to the one or more customers upon completion of the purchase transaction during the duration of the prepurchase event if the one or more input keys correspond to the prepurchase keys associated with the prepurchase event; and prevent purchase of the new immediately-usable product by the one or more customers during the duration of the prepurchase event if the one or more input keys do not correspond to the prepurchase keys associated with the prepurchase event, wherein the product release platform prevents purchase of the new immediately-usable product by rejecting the purchase transactions for the new immediately-usable product initiated by the one or more customers with the purchase function of the prepurchase event as disclosed by Girard since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it 
Claims 12 and 23 are rejected for similar reasons.
Claims 3, 14, and 25:  The combination of Schonfeld and Karonis and Girard discloses all the limitations of claims 1, 12, and 23 discussed above.
Schonfeld further discloses wherein the end condition is one or more of an end time, a quantity of sales, a maximum quantity of customers accessing the prepurchase event, an inventory status of the new immediately-usable product, and a manual cancellation of the event (See Schonfeld, at least para. [0043], DE engine enables the digital retail system to offer a digital product for pre-ordering; digital product has an associated product release date; digital product also has a product pre-order date and a product pre-order window (i.e., the end condition is the end of the pre-order window); para. [0044], product pre-order window is time frame during which the buyer can pre-order the product and may start from the product pre-order date and end on the product release date or may start from the product pre-order date and end a pre-defined period prior to the product release date), and further wherein, for each of the prepurchase events, upon reaching the end condition the product release platform is operable to terminate the prepurchase event (See Schonfeld, at least para. [0043], DE engine enables the digital retail system to offer a digital product for pre-ordering; .
Claims 14 and 25 are rejected for similar reasons.
Claims 5, 16, and 27:  The combination of Schonfeld and Karonis and Girard discloses all the limitations of claims 1, 12, and 23 discussed above.
Schonfeld further discloses wherein the product release platform prevents purchase of the new immediately-usable product by rejecting the purchase transactions for the new immediately-usable product initiated by the one or more customers with the purchase function of the prepurchase event (See Schonfeld, at least para. [0055], if the date that the buyer accesses the website is less than the product pre-order date, then the products are displayed only for viewing by the buyer but disabled for being pre-ordered).
Neither Schonfeld nor Karonis expressly discloses wherein each of the prepurchase events include one or more prepurchase conditions comprising one or more of submitting contact information, purchasing or subscribing to one or more other products, spending a threshold amount of money and agreeing to a terms of use of the new immediately-usable product, and further wherein, for each of the prepurchase events, the product release platform is operable to prevent sales of the new immediately-usable product to one or more of the customers even if the submitted key corresponds to the prepurchase keys associated with the prepurchase event if the one or more of the customers have not satisfied the prepurchase conditions.
However, Girard discloses wherein each of the prepurchase events include one or more prepurchase conditions comprising one or more of submitting contact information, purchasing or subscribing to one or more other products, spending a threshold amount of money and agreeing to a terms of use of the new immediately-usable product, and further wherein, for each of the prepurchase events, the product release platform is operable to prevent sales of the new immediately-usable product to one or more of the customers even if the submitted key corresponds to the prepurchase keys associated with the prepurchase event if the one or more of the customers have not satisfied the prepurchase conditions (See Girard, at least para. [0088], MVEP determines if an email address associated with the client needs to be provided and verified in order to redeem the offer; if email authorization is required, MVEP sends a message to the client device requesting the user to provide the authorization; para. [0058], in order for a user to receive a mobile data reward, user must have an account with a wireless operator that is integrated with the MVEP (i.e., subscribing to other products); if the user is not eligible, user does not receive the reward).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the prepurchase system and wherein each of the prepurchase events include one or more prepurchase conditions comprising one or more of submitting contact information, purchasing or subscribing to one or more other products, spending a threshold amount of money and agreeing to a terms of use of the new immediately-usable product, and further wherein, for each of the prepurchase events, the product release platform is operable to prevent sales of the new immediately-usable product to one or more of the customers even if the submitted key corresponds to the prepurchase keys associated with the prepurchase event if the one or more of the customers have not satisfied the prepurchase conditions as disclosed by Girard since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to improve user engagement with mobile advertising, thereby improving the conversion rate.  (See Girard, at least paras. [0026]-[0027]).  
Claims 16 and 27 are rejected for similar reasons.
Claims 7, 18 and 29:  The combination of Schonfeld and Karonis and Girard discloses all the limitations of claims 5, 16, and 27 discussed above.
Neither Schonfeld nor Karonis expressly discloses wherein, for each of the prepurchase events, the product release platform is operable to add the contact information submitted to satisfy the prepurchase conditions of the prepurchase event to the product controller account.  
However, Girard discloses wherein, for each of the prepurchase events, the product release platform is operable to add the contact information submitted to satisfy the prepurchase conditions of the prepurchase event to the product controller account (See Girard, at least para. [0088], MVEP determines if an email address associated with the client needs to be provided and verified in order to redeem the offer; if email authorization is required, MVEP sends a message to the client device requesting the user to provide the authorization; para. [0058], in order for a user to receive a mobile data reward, user must have an account with a wireless operator that is integrated with the MVEP (i.e., subscribing to other products); if the user is not eligible, user does not receive the reward).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the prepurchase system and method of Schonfeld and the ticket auction system of Karonis the ability wherein, for each of the prepurchase events, the product release platform is operable to add the contact information submitted to satisfy the prepurchase conditions of the prepurchase event to the product controller account as disclosed by Girard since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would 
Claims 18 and 29 are rejected for similar reasons.
Claims 9, 20, and 31:  The combination of Schonfeld and Karonis and Girard discloses all the limitations of claims 1, 12, and 23 discussed above.
Schonfeld further discloses wherein for each of the prepurchase events, the product release platform is operable to generate a prepurchase listing that identifies the new immediately-usable product based on the metadata and the general public product release date of the new immediately-usable product (See Schonfeld, at least FIG. 3A and associated text, listing includes Name of Product (Call of Duty), genre information, pre-order start date, expected date of release).
Claims 20 and 31 are rejected for similar reasons.

Claims 2, 13, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Schonfeld in view of Karonis and further in view of Girard as applied to claims 1, 12, and 23 above, and in further view of US 2007/0143212 A1 to Smith et al. (hereinafter “Smith”).
The combination of Schonfeld and Karonis and Girard discloses all the limitations of claims 1, 12, and 23 discussed above.
Schonfeld further discloses wherein the new immediately-usable product is one of a group consisting of a digital book, an image, a video file, audio file, a computer application (See Schonfeld, at least para. [0042], product is a video game, computer software, movie, or other entertainment media).
Neither Schonfeld nor Karonis expressly discloses wherein each of the keys is included within a hyperlink that links to a page associated with the prepurchase event of that key and submits the key to the product release platform for determining if the key corresponds to the prepurchase keys associated with the prepurchase event.
However, Girard discloses wherein each of the keys is included within a hyperlink that links to a page associated with the prepurchase event of that key and submits the key to the product release platform for determining if the key corresponds to the prepurchase keys associated with the prepurchase event (See Girard, at least para. [0104], MVEP sends the offer email to the client device; email includes a link that enables the user to redeem the reward; link includes an encrypted validation code; para. [0105], user selects link in the email; selecting the link causes the client device to send a message to the MVEP).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the prepurchase system and method of Schonfeld and the ticket auction system of Karonis the ability wherein each of the keys is included within a hyperlink that links to a page associated with the prepurchase event of that key and submits the key to the product release platform for determining if the key corresponds to the prepurchase keys associated with the prepurchase event as disclosed by Girard since the claimed invention is merely a combination of old elements, and in the combination each 
Neither Schonfeld nor Karonis expressly discloses wherein the providing access to the new immediately-usable product comprises enabling the customers to download the new immediately-usable product.
However, Smith discloses an “online product distribution method” that “provides copyright protection and enhanced control over user access to an online product through the use of a fingerprint combined with a double encryption method that provides two layers of protection against unauthorized access to a product prior to a release date.”  (See Smith, at least Abstract).  Smith further discloses wherein the providing access to the new immediately-usable product comprises enabling the customers to download the new immediately-usable product (See Smith, at least para. [0028], user selects a pre-release version of a product to purchase; system downloads the pre-release version of the product that has the majority of the product encrypted until the actual release date; remainder of the product is downloaded automatically on the release date).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in in the prepurchase system and method of Schonfeld and the ticket auction system of Karonis and the mobile wherein the providing access to the new immediately-usable product comprises enabling the customers to download the new immediately-usable product as  disclosed by Smith since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to provide “protection against unauthorized use and enhanced control over user access to the game prior to the release date.”  (See Smith, at least para. [0013]).
Claims 13 and 24 are rejected for similar reasons.

Claims 4, 15, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Schonfeld in view of Karonis and further in view of Girard as applied to claims 1, 12, and 23 above, and in further view of US 7,778,853 B2 to Sussman et al. (hereinafter “Sussman ‘853”).
The combination of Schonfeld and Karonis and Girard discloses all the limitations of claims 1, 12, and 23 discussed above.
Neither Schonfeld nor Karonis nor Girard expressly discloses wherein the sales data includes a pricing metric that indicates a price value for the starting time and at least one different price value for one or more subsequent times between the starting time and an end of the prepurchase event as indicated by the end condition.
However, Sussman ‘853 discloses systems and methods for “processing queue data and for providing queue messaging over a network.”  (See Sussman ‘853, at least Abstract).   Sussman ‘853 further discloses that consumers may pay “a certain predetermined percentage or greater of the chosen pre-sale price” and “will be given passwords or other access device (e.g., a link) allowing access to the inventory before the general public.”  (See Sussman ‘853, at least col. 37, lines 15-33).  Sussman ‘853 further discloses wherein the sales data includes a pricing metric that indicates a price value for the starting time and at least one different price value for one or more subsequent times between the starting time and an end of the prepurchase event as indicated by the end condition (See Sussman ‘853, at least col. 37, lines 15-33, consumers pay different fees to participate in the presale based on whether they are participating in the first day of the presale or a later day of the presale).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in in the prepurchase system and method of Schonfeld and the ticket auction system of Karonis and the mobile advertising system and method of Girard the ability wherein the sales data includes a pricing metric that indicates a price value for the starting time and at least one different price value for one or more subsequent times between the starting time and an end of the prepurchase event as indicated by the end condition as  disclosed by Sussman ‘853 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in 
Claims 15 and 26 are rejected for similar reasons.

Claims 10, 21, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Schonfeld in view of Karonis and further in view of Girard as applied to claims 1, 12, and 23 above, and in further view of US 2017/0178034 A1 to Skeen et al. (hereinafter “Skeen”).
The combination of Schonfeld and Karonis and Girard discloses all the limitations of claims 1, 12, and 23 discussed above.
Neither Schonfeld nor Karonis expressly discloses generate one or more prepurchase…keys; for each of the prepurchase…events, facilitate preordering of the new immediately-usable product by one or more customers during the prepurchase…event using the…function if one or more prepurchase…keys submitted by the customers correspond to the prepurchase…keys associated with the prepurchase…event and prevent preordering of the new immediately-usable product by the one or more customers during the prepurchase…event if the one or more prepurchase…keys submitted by the customers do not correspond to the prepurchase…keys associated with the prepurchase…event.
However, Girard discloses generate one or more prepurchase…keys (See Girard, at least para. [0081], advertiser may generate a verification token using a key generation algorithm that generates a unique code for a particular reward); for each of the prepurchase…events, facilitate preordering of the new immediately-usable product by one or more customers during the prepurchase…event using the…function if one or more prepurchase…keys submitted by the customers correspond to the prepurchase…keys associated with the prepurchase…event (See Girard, at least para. [0104], MVEP sends the offer email to the client device; email includes a link that enables the user to redeem the reward; link includes an encrypted validation code; para. [0105], user selects link in the email; selecting the link causes the client device to send a message to the MVEP; MVEP confirms that the validation code is a valid validation code) and prevent preordering of the new immediately-usable product by the one or more customers during the prepurchase…event if the one or more prepurchase…keys submitted by the customers do not correspond to the prepurchase…keys associated with the prepurchase…event (See Girard, at least para. [0104], MVEP sends the offer email to the client device; email includes a link that enables the user to redeem the reward; link includes an encrypted validation code; para. [0105], user selects link in the email; selecting the link causes the client device to send a message to the MVEP; MVEP confirms that the validation code is a valid validation code; para. [0106], if MVEP cannot confirm that the code is valid, MVEP requests more information, i.e., the reward is not provided).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the prepurchase system and method of Schonfeld and the ticket auction system of Karonis the ability of generate one or more prepurchase…keys; for each of the prepurchase…events, facilitate preordering of the new immediately-usable product by one or more customers during the prepurchase…event using the…function if one or more prepurchase…keys submitted by the customers correspond to the prepurchase…keys associated with the prepurchase…event and prevent preordering of the new immediately-usable product by the one or more customers during the prepurchase…event if the one or more prepurchase…keys submitted by the customers do not correspond to the prepurchase…keys associated with the prepurchase…event as disclosed by Girard since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to improve user engagement with mobile advertising, thereby improving the conversion rate.  (See Girard, at least paras. [0026]-[0027]).  
Neither Schonfeld nor Karonis nor Girard expressly discloses that the prepurchase events and keys are prepurchase preorder events and prepurchase preorder keys; generate one or more prepurchase preorder events that are each based on one of the prepurchase events and include a prepurchase event identifier of the one of the prepurchase events, a start date and an end date that are both prior to the start time of the one of the prepurchase events and a preorder function that enables the one or more customers to preorder a purchase of the new immediately-usable product during the one of the prepurchase events; and in response to preordering of the new immediately-usable product by the one or more customers using the preorder function, facilitate the preordered purchase of the new immediately-usable product by the one or more customers during the identified one of the prepurchase events using the purchase function of the one of the prepurchase events.
However, Skeen discloses systems and methods “for providing ticketing reservation and purchasing functionality…relating to group ticket reservations and/or automated conditional ticket purchases for various types of events.”  (See Skeen, at least Abstract).  Skeen further discloses:
generate one or more prepurchase preorder events that are each based on one of the prepurchase events and include a prepurchase event identifier of the one of the prepurchase events, a start date and an end date that are both prior to the start time of the one of the prepurchase events and a preorder function that enables the one or more customers to preorder a purchase of the new immediately-usable product during the one of the prepurchase events (See Skeen, at least paras. [1039]-[1043], system provides for a presale reservation feature that allows a user to create a reservation group before reserved ;
in response to preordering of the new immediately-usable product by the one or more customers using the preorder function, facilitate the preordered purchase of the new immediately-usable product by the one or more customers during the identified one of the prepurchase events using the purchase function of the one of the prepurchase events (See Skeen, at least paras. [1039]-[1043], system provides for a presale reservation feature that allows a user to create a reservation group before reserved tickets go on presale for an event; when the reserved tickets go on sale (i.e., the presale), the reserved ticket transaction is automatically executed for the reservation group; the Examiner notes that the start date and the end date of this reservation period are both prior to the presale).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the prepurchase system and method of Schonfeld and the ticket auction system of Karonis and the mobile advertising system and method of Girard the ability that the prepurchase events prepurchase preorder events and prepurchase preorder keys; generate one or more prepurchase preorder events that are each based on one of the prepurchase events and include a prepurchase event identifier of the one of the prepurchase events, a start date and an end date that are both prior to the start time of the one of the prepurchase events and a preorder function that enables the one or more customers to preorder a purchase of the new immediately-usable product during the one of the prepurchase events; and in response to preordering of the new immediately-usable product by the one or more customers using the preorder function, facilitate the preordered purchase of the new immediately-usable product by the one or more customers during the identified one of the prepurchase events using the purchase function of the one of the prepurchase events as disclosed by Skeen since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to reserve a place in line for superfans in a presale to an event.  (See Skeen, at least para. [1043]).
Claims 21 and 32 are rejected for similar reasons.

Claims 34-36 and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Schonfeld in view of Karonis and further in view of Sussman ‘853 and in further view of US 8,176,177 B2 to Sussman et al. (hereinafter “Sussman ‘177”).  
Claim 34:  Schonfeld discloses:
one or more servers including a processor and a non-transitory computer-readable medium coupled with the processor, storing a product release platform having a user interface and able to be communicatively coupled with one or more third party devices over a network (See Schonfeld, at least FIG. 1 and associated text; para. [0008], server comprises a processor and a non-transient memory; para. [0037], server for a digital retail system has a digital entitlements engine has a front-end graphical user interface integrated into a website or mobile application; para. [0038], website or mobile app is accessible to a plurality of buyers; digital retail system is in data communication via network with vendors, sellers, manufacturers of products and services), wherein the product release platform is operable to:
generate a product listing identifying a new immediately-usable product based on product data received from a third party device, wherein the product data includes…a general public product release date that is in the future, and metadata associated with the new immediately-usable product (See Schonfeld, at least para. [0038], digital retail system is in data communication via network with vendors, sellers, manufacturers ;
generate one or more prepurchase events based on the new immediately-usable product, the prepurchase events each having a product identifier identifying the new immediately-usable product, a starting time, an end condition (See Schonfeld, at least para. [0043], DE engine enables the digital retail system to offer a digital product for pre-ordering; digital product has an associated product release date; digital product also has a product pre-order date and a product pre-order window (i.e., the end condition is the end of the pre-order window); para. [0044], product pre-order window is time frame during which the buyer can pre-order the product and may start from the product pre-order date and end on the product release date or may start from the product pre-order date and end a pre-defined period prior to the product release date; FIG. 3A and and sales data for the new immediately-usable product, the sales data defining terms of a contract for purchase and obtainment of the new immediately-usable product, wherein the prepurchase events include a purchase function that enables one or more customers to complete a purchase transaction to purchase…the new immediately-usable product before the general public product release date (See Schonfeld, at least FIGs. 3A-3B and associated text; para. [0047], buyer selects and pre-orders the product (during the product pre-order window) and a digital product entitlement ticket is generated by the DE engine; digital product entitlement ticket comprises buyer ID, SKU of product, purchase price, payment status (paid or unpaid); the Examiner is interpreting the “contract for purchase and obtainment of the new immediately-useable product” data as the price and the payment status linked to the buyer ID, i.e., the buyer and the price the buyer must pay to obtain the product)…wherein the starting time and the end condition define a duration of the prepurchase event that begins and ends before the general public product release date (See Schonfeld, at least FIG. 3A and associated text, listing includes Name of Product (Call of Duty), genre information, pre-order start date, expected date of and the generation of the prepurchase events is initiated by a product controller account associated with…the new immediately-usable product (See Schonfeld, at least para. [0038], digital retail system is in data communication via network with vendors, sellers, manufacturers of products and services; para. [0043], DE engine enables the digital retail system to offer a digital product for pre-ordering);
for each of the prepurchase events, in advance of the general public product release date, facilitate purchase of the new immediately-usable product by the one or more customers using the purchase function to complete the purchase transaction and provide early access to the new immediately-usable product to the one or more customers upon completion of the purchase transaction during the duration of the prepurchase event, wherein the completion of the purchase transaction and the providing of access to the new immediately-usable product to the one or more customers completes all the terms of the contract (See Schonfeld, at least FIGs. 3A-3B and associated text; para. [0047], buyer selects and pre-orders the product (during the product pre-order window) and a digital product entitlement ticket is generated by the DE engine; digital .
Schonfeld does not expressly disclose wherein the product data includes a creator of the immediately-useable product, that the prepurchase event allows the customer to obtain the new immediately-usable product before the general public product release date; and wherein the generation of the prepurchase events is initiated by a product controller account associated with the creator of the new immediately-usable product.
However, Karonis discloses wherein the product data includes a creator of the immediately-useable product (See Karonis, at least FIG. 7 and associated text, the ticket listing for the Cher concert includes the “Ticketmaster” brand, which is a creator of the ticket for the Cher concert). Karonis further discloses that the prepurchase event allows the customer to obtain the new immediately-usable product before the general public product release date of the product listing (See Karonis, at least col. 11, lines 35-52, database contains information about a presale for an event where selected users can purchase tickets at set prices before the general public can, i.e., wherein the starting time is before the general ; and wherein the generation of the prepurchase events is initiated by a product controller account associated with the creator of the new immediately-usable product (See Karonis, at least col. 10, line 64 to col. 11, line 5, auction processor system conducts and manages the auctions, keeps track of items or sets of items being auctioned, the status of auctions, etc.; col. 11, line 58 to col. 12, line 4, auction system enables many types of auctions to be operated based on seller rules as well as the auction system’s rules; FIG. 7 and associated text, the auction system is Ticketmaster which is a creator of the ticket for the Cher concert);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the prepurchase system and method of Schonfeld the ability wherein the product data includes a creator of the immediately-useable product, that the prepurchase event allows the customer to obtain the new immediately-usable product before the general public product release date; and wherein the generation of the prepurchase events is initiated by a product controller account associated with the creator of the new immediately-usable product as disclosed by Karonis since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of 
Neither Schonfeld nor Karonis expressly discloses for each of the prepurchase events, enable the adjustment of the starting time, the end condition and the sales data of the prepurchase event.
However, Sussman ‘853 discloses for each of the prepurchase events, enable the adjustment of the…sales data of the prepurchase event (See Sussman ‘853, at least col. 37, lines 15-33, consumers pay different fees to participate in the presale based on whether they are participating in the first day of the presale or a later day of the presale).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in in the prepurchase system and method of Schonfeld and the ticket auction system of Karonis the ability for each of the prepurchase events, enable the adjustment of the…sales data of the prepurchase event as disclosed by Sussman ‘853 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order that “consumers have an incentive to pay near ‘market value’ for 
Neither Schonfeld nor Karonis nor Sussman ‘853 expressly discloses for each of the prepurchase events, enable the adjustment of the starting time, the end condition…of the prepurchase event.
However, Sussman ‘177 discloses systems and methods for “reducing burst usage of a networked computer system” by allocating resources in “batch mode when the resources are available.”  (See Sussman ‘177, at least Abstract).  Sussman ‘177 further discloses for each of the prepurchase events, enable the adjustment of the starting time, the end condition…of the prepurchase event (See Sussman ‘177, at least col. 7, lines 39-60, start date for presale relative to concert date is dynamically determined based on how fast a previous performance sold out; presale start time can be selected based on historical sales patterns and other criteria; initial presale end date may be extended up to the actual onsale date based on number of tickets requested; even after an initial presale window has ended, a new presale window may be established with a start date after the end date of the initial presale window). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the prepurchase system and method of Schonfeld and the ticket auction system of Karonis and the queueing system and method of Sussman ‘853 the ability for each of the prepurchase events, enable the adjustment of the starting time, the end condition…of the prepurchase event as disclosed by Sussman ‘177 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to reduce the “infrastructure needed by a ticketing system.”  (See Sussman ‘177, at least col. 7, lines 1-6).
Claim 35:  The combination of Schonfeld and Karonis and Sussman ‘853 and Sussman ‘177 discloses all the limitations of claim 34 discussed above.
Schonfeld further discloses wherein the end condition is one or more of an end time, a quantity of sales, a maximum quantity of customers accessing the prepurchase event, an inventory status of the new immediately-usable product, and a manual cancellation of the event (See Schonfeld, at least para. [0043], DE engine enables the digital retail system to offer a digital product for pre-ordering; digital product has an associated product release date; digital product also has a product pre-order date and a product pre-order window (i.e., the end condition is the end of the pre-order window); para. [0044], product pre-order window is time frame during which the buyer can pre-order the product and may start from the product pre-order date and end on the product release date or may start from the product pre-order date and end a pre-defined period prior to the product release date), and further wherein, for each of the prepurchase events, upon reaching the end condition the product release platform is operable to terminate the prepurchase event (See Schonfeld, at least para. [0043], DE .
Claim 36:  The combination of Schonfeld and Karonis and Sussman ‘853 and Sussman ‘177 discloses all the limitations of claim 34 discussed above.
Neither Schonfeld nor Karonis expressly discloses wherein the sales data includes a pricing metric that indicates a price value for the starting time and at least one different price value for one or more subsequent times between the starting time and an end of the prepurchase event as indicated by the end condition.
However, Sussman ‘853 discloses wherein the sales data includes a pricing metric that indicates a price value for the starting time and at least one different price value for one or more subsequent times between the starting time and an end of the prepurchase event as indicated by the end condition (See Sussman ‘853, at least col. 37, lines 15-33, consumers pay different fees to participate in the presale based on whether they are participating in the first day of the presale or a later day of the presale).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in in the system and method of Schonfeld-Karonis-Sussman ‘853-Sussman ‘177 the ability wherein the sales data includes a pricing metric that indicates a price value for the starting time and at least one different price value for one or more subsequent times between the starting time and an end of the prepurchase event as indicated by the end condition as further disclosed by Sussman ‘853 since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order that “consumers have an incentive to pay near ‘market value’ for seats as early as possible in order to purchase tickets in prime or preferred locations ahead of other consumers.”  (See Sussman ‘853, at least col. 37, lines 1-5).
Claim 39:  The combination of Schonfeld and Karonis and Sussman ‘853 and Sussman ‘177 discloses all the limitations of claim 34 discussed above.
Schonfeld further discloses wherein for each of the prepurchase events, the product release platform is operable to generate a prepurchase page that identifies the new immediately-usable product based on the metadata, the release date of the new immediately-usable product…
Schonfeld does not expressly disclose wherein for each of the prepurchase events, the product release platform is operable to generate a prepurchase page that identifies the new immediately-usable product based on…the starting time of the prepurchase event.
However, Karonis discloses wherein for each of the prepurchase events, the product release platform is operable to generate a prepurchase page that identifies the new immediately-usable product based on…the starting time of the prepurchase event (See Karonis, at least FIG. 13 and associated text, Cher at the Hollywood Bowl lists the Cher event, the release date (i.e., the onsale to the general public which is 8-16-03 at 10am) and the starting time of the prepurchase event (i.e., the Presale info for various groups including the “getAccess” presale which starts at Wednesday 8-10-03 at 10am and the “cc.com” presale which starts 8-15-03 at 10am); col. 34, line 56 to col. 35, line 7, presale information including when various groups have access to the presale).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the system and method of Schonfeld-Karonis-Sussman ‘853-Sussman ‘177 the ability wherein for each of the prepurchase events, the product release platform is operable to generate a prepurchase page that identifies the new immediately-usable product based on…the starting time of the prepurchase event as further disclosed by Karonis since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the .  

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Schonfeld in view of Karonis and further in view of Sussman ‘853 and in further view of Sussman ‘177 as applied to claim 34 above, and further in view of Girard.
The combination of Schonfeld and Karonis and Sussman ‘853 and Sussman ‘177 discloses all the limitations of claim 34 discussed above.
Schonfeld further discloses wherein the product release platform prevents purchase of the new immediately-usable product by rejecting the purchase transactions for the new immediately-usable product initiated by the one or more customers with the purchase function of the prepurchase event (See Schonfeld, at least para. [0055], if the date that the buyer accesses the website is less than the product pre-order date, then the products are displayed only for viewing by the buyer but disabled for being pre-ordered).
Neither Schonfeld nor Karonis nor Sussman ‘853 nor Sussman ‘177 expressly discloses wherein each of the prepurchase events include one or more prepurchase conditions comprising one or more of submitting contact information, purchasing or subscribing to one or more other products, spending a threshold amount of money and agreeing to a terms of use of the new immediately-usable product, and further wherein, for each of the prepurchase events, the product release platform is operable to prevent sales of the new immediately-usable product to one or more of the customers if the one or more of the customers have not satisfied the prepurchase conditions.
However, Girard discloses wherein each of the prepurchase events include one or more prepurchase conditions comprising one or more of submitting contact information, purchasing or subscribing to one or more other products, spending a threshold amount of money and agreeing to a terms of use of the new immediately-usable product, and further wherein, for each of the prepurchase events, the product release platform is operable to prevent sales of the new immediately-usable product to one or more of the customers if the one or more of the customers have not satisfied the prepurchase conditions (See Girard, at least para. [0088], MVEP determines if an email address associated with the client needs to be provided and verified in order to redeem the offer; if email authorization is required, MVEP sends a message to the client device requesting the user to provide the authorization; para. [0058], in order for a user to receive a mobile data reward, user must have an account with a wireless operator that is integrated with the MVEP (i.e., subscribing to other products); if the user is not eligible, user does not receive the reward).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the prepurchase system and method of Schonfeld and the ticket auction system of Karonis and the queueing wherein each of the prepurchase events include one or more prepurchase conditions comprising one or more of submitting contact information, purchasing or subscribing to one or more other products, spending a threshold amount of money and agreeing to a terms of use of the new immediately-usable product, and further wherein, for each of the prepurchase events, the product release platform is operable to prevent sales of the new immediately-usable product to one or more of the customers if the one or more of the customers have not satisfied the prepurchase conditions as disclosed by Girard since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to improve user engagement with mobile advertising, thereby improving the conversion rate.  (See Girard, at least paras. [0026]-[0027]).  

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Schonfeld in view of Karonis and further in view of Sussman ‘853 and in further view of Sussman ‘177 as applied to claim 34 above, and further in view of Skeen.
The combination of Schonfeld and Karonis and Sussman ‘853 and Sussman ‘177 discloses all the limitations of claim 34 discussed above.
Neither Schonfeld nor Karonis nor Sussman ‘853 and Sussman ‘177 expressly discloses generate one or more prepurchase preorder events based on one of the prepurchase events and prepurchase preorder data for the new immediately-usable product indicated by the third party device, wherein the prepurchase preorder events include a preorder function that enables the one or more customers to preorder a purchase of the new immediately-usable product during the one of the prepurchase events, and further wherein the prepurchase preorder data includes information that identifies the one of the prepurchase events; for each of the prepurchase preorder events, facilitate preordering of the new immediately-usable product by one or more customers during the prepurchase preorder event using the preorder function; and  in response to preordering of the new immediately-usable product by the one or more customers using the preorder function, facilitate the preordered purchase of the new immediately-usable product by the one or more customers during the identified one of the prepurchase events using the purchase function of the one of the prepurchase events.
However, Skeen discloses:
generate one or more prepurchase preorder events based on one of the prepurchase events and prepurchase preorder data for the new immediately-usable product indicated by the third party device, wherein the prepurchase preorder events include a preorder function that enables the one or more customers to preorder a purchase of the new immediately-usable product during the one of the prepurchase events, and further wherein the prepurchase preorder data includes information that identifies the one of the prepurchase events (See Skeen, at least paras. [1039]-[1043], system provides for a presale reservation feature that allows a user to create a reservation group before reserved tickets go on presale for an event; when the reserved tickets go on sale (i.e., the presale), the reserved ticket transaction is automatically executed for the reservation group; the Examiner notes that the start date and the end date of this reservation period are both prior to the presale);
for each of the prepurchase preorder events, facilitate preordering of the new immediately-usable product by one or more customers during the prepurchase preorder event using the preorder function (See Skeen, at least paras. [1039]-[1043], system provides for a presale reservation feature that allows a user to create a reservation group before reserved tickets go on presale for an event; when the reserved tickets go on sale (i.e., the presale), the reserved ticket transaction is automatically executed for the reservation group; the Examiner notes that the start date and the end date of this reservation period are both prior to the presale); and 
in response to preordering of the new immediately-usable product by the one or more customers using the preorder function, facilitate the preordered purchase of the new immediately-usable product by the one or more customers during the identified one of the prepurchase events using the purchase function of the one of the prepurchase events (See Skeen, at least paras. [1039]-[1043], system provides for a presale reservation feature that allows a user to create a reservation group before reserved tickets go on presale for an event; when the reserved tickets go on sale (i.e., the presale), the reserved ticket transaction is automatically executed for the reservation group; the Examiner notes that the start date and the end date of this reservation period are both prior to the presale).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the prepurchase system and method of Schonfeld and the ticket auction system of Karonis and the queueing system and method of Sussman ‘853 and the networked ticketing system and method of Sussman ‘177 the ability to generate one or more prepurchase preorder events based on one of the prepurchase events and prepurchase preorder data for the new immediately-usable product indicated by the third party device, wherein the prepurchase preorder events include a preorder function that enables the one or more customers to preorder a purchase of the new immediately-usable product during the one of the prepurchase events, and further wherein the prepurchase preorder data includes information that identifies the one of the prepurchase events; for each of the prepurchase preorder events, facilitate preordering of the new immediately-usable product by one or more customers during the prepurchase preorder event using the preorder function; and  in response to preordering of the new immediately-usable product by the one or more customers using the preorder function, facilitate the preordered purchase of the new immediately-usable product by the one or more customers during the identified one of the prepurchase events using the purchase function of the one of the prepurchase events as disclosed by Skeen since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.  One of ordinary skill in the art would have been motivated to do so in order to reserve a place in line for superfans in a presale to an event.  (See Skeen, at least para. [1043]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GEORGALAS whose telephone number is (571)270-1258 E.S.T..  The examiner can normally be reached on Monday-Friday 8:30am-5:00pm.  


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARISSA THEIN can be reached on 571-272-6764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on 

/Anne M Georgalas/
Primary Examiner, Art Unit 3625